               Case 18-06539-dd                Doc 25   Filed 02/21/20 Entered 02/21/20 14:55:02       Desc Main
                                                        Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF SOUTH CAROLINA
                                                       CHARLESTON DIVISION


               In Re:                                            §
                                                                 §
               JAY COLEMAN CONNOR                                §     Case No. 18-06539
                                                                 §
                                   Debtor                        §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       KEVIN CAMPBELL                      , chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 19,117.00                             Assets Exempt: 14,186.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 2,200.55              Claims Discharged
                                                                       Without Payment: 1,411,679.36

               Total Expenses of Administration: 799.45


                       3) Total gross receipts of $3,000.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $0.00 (see Exhibit 2), yielded net receipts of $3,000.00 from the liquidation of the
               property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
          Case 18-06539-dd                Doc 25   Filed 02/21/20 Entered 02/21/20 14:55:02            Desc Main
                                                   Document     Page 2 of 11




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                      $6,250.00              $0.00                  $0.00                  $0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA              799.45                799.45                  799.45

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                 NA                    NA                      NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                             30,457.00          49,648.91              49,648.91                2,200.55

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             1,327,524.00              0.00                   0.00                    0.00

TOTAL DISBURSEMENTS                                $1,364,231.00        $50,448.36            $50,448.36                $3,000.00


                 4) This case was originally filed under chapter 7 on 12/31/2018. The case was pending
          for 13 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/07/2020                        By:/s/KEVIN CAMPBELL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
            Case 18-06539-dd                Doc 25    Filed 02/21/20 Entered 02/21/20 14:55:02                    Desc Main
                                                      Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED
DEBTOR HAS POTENTIAL, UNFILED
CLAIMS PURSUANT TO STATUTE 47 U.S.C.
§ 227 THAT MAY HAVE VALUE. DEBTOR IS
UNABLE TO QUANTIFY THE EXACT
VALUE OF EACH OF THESE CLAIMS.                                               1149-000                                          3,000.00

TOTAL GROSS RECEIPTS                                                                                                          $3,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                      $NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Jim & Sara Connor, 1621 East
              Saluda Lake Road Greenville,
              SC 29611                                              6,250.00                   NA                  NA                0.00

TOTAL SECURED CLAIMS                                               $6,250.00                 $0.00                $0.00           $0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
            Case 18-06539-dd              Doc 25     Filed 02/21/20 Entered 02/21/20 14:55:02         Desc Main
                                                     Document     Page 4 of 11




            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                               CLAIMS PAID
                                                          SCHEDULED          ASSERTED          ALLOWED
                                          CODE

KEVIN CAMPBELL                            2100-000                 NA               750.00          750.00           750.00


KEVIN CAMPBELL                            2200-000                 NA                 49.45          49.45            49.45

TOTAL CHAPTER 7 ADMIN. FEES                                       $NA              $799.45         $799.45          $799.45
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                               CLAIMS PAID
                                                          SCHEDULED          ASSERTED          ALLOWED
                                          CODE

NA: NA                                          NA                 NA                   NA            NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                        $NA                 $NA            $NA              $NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                             (from Form      (from Proofs of   ALLOWED
                                                 CODE
                                                                 6E)             Claim)

                                                                      0.00                NA             NA            0.00


            Internal Revenue Service,
            1835 Assembly Street
            Stop MDP 39
            Columbia, SC 29201                                        0.00                NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 18-06539-dd               Doc 25     Filed 02/21/20 Entered 02/21/20 14:55:02       Desc Main
                                                      Document     Page 5 of 11




                                                              CLAIMS           CLAIMS
                                                 UNIFORM
                                                            SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                             (from Form     (from Proofs of   ALLOWED
                                                  CODE
                                                                 6E)            Claim)

             SC Department of Revenue,
             PO Box 12265
             Columbia, SC 29211                                 30,457.00                NA           NA              0.00


2            Internal Revenue Service            5800-000            NA           38,594.34      38,594.34        1,710.59


             SC DEPARTMENT OF
1-2          REVENUE                             5800-000            NA           11,054.57      11,054.57          489.96

TOTAL PRIORITY UNSECURED                                       $30,457.00        $49,648.91     $49,648.91       $2,200.55
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS           CLAIMS
                                                 UNIFORM
                                                            SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                             (from Form     (from Proofs of   ALLOWED
                                                  CODE
                                                                 6F)            Claim)

             API - CHARLESTON LLC,
             C/O Moore and VanAllen PO
             Box 22828 Charleston, SC
             29413                                             181,000.00                NA           NA              0.00


             Bank of America, PO Box
             1390 Norfolk, VA 23501-
             1390                                               40,000.00                NA           NA              0.00


             Bradford Mortgage /TMST,
             100 N. Cherry St #400
             Winston Salem, NC 27101                           233,828.00                NA           NA              0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 5)
            Case 18-06539-dd              Doc 25    Filed 02/21/20 Entered 02/21/20 14:55:02        Desc Main
                                                    Document     Page 6 of 11




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                     CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            First Federal (Formerly
            Plantation, Federal Bank fka
            First Trust) PO Box 31279
            Tampa, FL 33631-3279                             204,831.00                 NA          NA              0.00


            First Federal Savings and
            Loan, PO Box 30149 Tampa,
            FL 33630-3149                                     25,726.00                 NA          NA              0.00


            First Federal Savings and
            Loan, PO Box 30149 Tampa,
            FL 33630-3149                                    180,664.00                 NA          NA              0.00


            Nations Bank, 820 Silver Lake
            Blvd Dover, DE 19904-2464                           7,500.00                NA          NA              0.00


            Suntrust, PO Box 26150
            Richmond, VA 23260                                13,382.00                 NA          NA              0.00


            Suntrust, PO Box 26150
            Richmond, VA 23260                               440,593.00                 NA          NA              0.00


            Synovus Bank, 230 Seven
            Faerms Drive Ste 100
            Charleston, SC 29492                                    0.00                NA          NA              0.00

TOTAL GENERAL UNSECURED                                    $1,327,524.00              $0.00        $0.00           $0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                         Page:       1
                                      Case 18-06539-dd   Doc 25        Filed 02/21/20 Entered 02/21/20 14:55:02                                 Desc Main
                                                                       Document FORM  1 7 of 11
                                                                                    Page
                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                          ASSET CASES
                                                                                                                                                                                             Exhibit 8
Case No:             18-06539                       DD   Judge:        David R. Duncan                             Trustee Name:                      KEVIN CAMPBELL
Case Name:           JAY COLEMAN CONNOR                                                                            Date Filed (f) or Converted (c):   12/31/2018 (f)
                                                                                                                   341(a) Meeting Date:               02/19/2019
For Period Ending:   02/07/2020                                                                                    Claims Bar Date:                   08/01/2019


                                  1                                   2                            3                            4                          5                             6

                         Asset Description                          Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)             Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                    Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                              Exemptions,                                                                              Assets
                                                                                            and Other Costs)

  1. 2003 LEXUS SC 430 MILEAGE: 113,000 VIN                               12,000.00                    12,000.00                                                       0.00                        FA
     #JTHFN48Y030047772 LOCATION: 85 CUMBERLAND
     STREET #3, CHARLESTON SC 29401
  2. HOUSEHOLD GOODS AND FURNISHINGS LOCATION: 85                          1,500.00                         0.00                                                       0.00                        FA
     CUMBERLAND STREET #3, CHARLESTON SC 29401
  3. MISCELLANEOUS ELECTRONICS LOCATION: 85                                     900.00                      0.00                                                       0.00                        FA
     CUMBERLAND STREET #3, CHARLESTON SC 29401
  4. BOOKS, PICTURES AND MISC ITEMS LOCATION: 85                                150.00                      0.00                                                       0.00                        FA
     CUMBERLAND STREET #3, CHARLESTON SC 29401
  5. GOLF CLUBS LOCATION: 85 CUMBERLAND STREET #3,                              300.00                      0.00                                                       0.00                        FA
     CHARLESTON SC 29401
  6. WEARING APPAREL LOCATION: 85 CUMBERLAND                                    500.00                      0.00                                                       0.00                        FA
     STREET #3, CHARLESTON SC 29401
  7. MISCELLANEOUS JEWELRY LOCATION: 85                                         200.00                      0.00                                                       0.00                        FA
     CUMBERLAND STREET #3, CHARLESTON SC 29401
  8. TOOLS OF TRADE 6 FOOT LADDER AND HAND TOOL BOX                             250.00                      0.00                                                       0.00                        FA
     WITH MISC TOOLS LOCATION: 85 CUMBERLAND STREET
     #3, CHARLESTON SC 29401
  9. CASH                                                                  1,800.00                         0.00                                                       0.00                        FA
 10. FIRST CITIZENS                                                        1,122.00                         0.00                                                       0.00                        FA
 11. FIRST RELIANCE                                                              97.00                      0.00                                                       0.00                        FA
 12. FIRST RELIANCE                                                             717.00                      0.00                                                       0.00                        FA
 13. JAY CONNOR LLC NO DEBTS NO ASSETS                                            0.00                      0.00                                                       0.00                        FA
 14. HEALTHCARE ALERT, LLC JUDGMENT                                        1,100.00                         0.00                                                       0.00                        FA
 15. KYLE HUXTABLE JUDGMENT DEBTOR BELIEVES THIS                           4,655.00                         0.00                                                       0.00                        FA
     DEBT IS NOT COLLECTABLE.
 16. NOLAN AND NOLAN / KIEL NOLAN JUDGMENT DEBTOR                          7,912.00                         0.00                                                       0.00                        FA
     BELIEVES THIS DEBT IS NOT COLLECTABLE.




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                       Page:       2
                                       Case 18-06539-dd                Doc 25        Filed 02/21/20 Entered 02/21/20 14:55:02                                 Desc Main
                                                                                     Document FORM  1 8 of 11
                                                                                                  Page
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-06539                         DD             Judge:        David R. Duncan                              Trustee Name:                      KEVIN CAMPBELL
Case Name:            JAY COLEMAN CONNOR                                                                                         Date Filed (f) or Converted (c):   12/31/2018 (f)
                                                                                                                                 341(a) Meeting Date:               02/19/2019
For Period Ending:    02/07/2020                                                                                                 Claims Bar Date:                   08/01/2019


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 17. DEBTOR HAS POTENTIAL, UNFILED CLAIMS PURSUANT                                       Unknown                      3,000.00                                                3,000.00                           FA
     TO STATUTE 47 U.S.C. § 227 THAT MAY HAVE VALUE.
     DEBTOR IS UNABLE TO QUANTIFY THE EXACT VALUE OF
     EACH OF THESE CLAIMS.
 18. DESK CHAIR                                                                              100.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $33,303.00                  $15,000.00                                               $3,000.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                          Page:    3
                                     Case 18-06539-dd   Doc 25       Filed 02/21/20 Entered 02/21/20 14:55:02       Desc Main
RE:JAY COLEMAN CONNOR                                                Document     Page 9 of 11
B/K CASE NO. 18-06539-DD
CLF FILE NO.19-2088T
                                                                                                                                           Exhibit 8
FINAL REPORT CASE HISTORY

JAY COLEMAN CONNOR (HEREINAFTER REFERRED TO AS THE "DEBTOR"), FILED A PETITION FOR CHAPTER7 BANKRUPTCY PURSUANT TO TITLE 11 OF THE
UNITED STATES CODE ON DECEMBER 31, 2018. KEVIN CAMPBELL, (HEREINAFTER REFERRED TO AS THE "TRUSTEE"), WAS DULY APPOINTED AS THE INTERIM
CHAPTER 7 TRUSTEE, WHOSE APPOINTMENT BECAME PERMANENT AT THE MEETING OF CREDITORS. THIS CASE WAS SUBSEQUENTLY DECLARED TO BE AN
ASSET CASE.

ALTHOUGH THE TRUSTEE REQUESTED ASSISTANCE IN THE CASE FROM THE CAMPBELL LAW FIRM, P.A., (HEREINAFTER REFERRED TO AS THE "FIRM"),
BECAUSE OF THE NATURE OF THIS CASE, THE FIRM WAS NOT APPOINTED AS ATTORNEY FOR THE TRUSTEE AND HAS AGREED TO WAIVE ITS FEES.

GENERAL CASE ADMINISTRATION.
PRIOR TO THE MEETING OF CREDITORS, THE TRUSTEE REVIEWED THE DEBTOR'S SCHEDULES, STATEMENTS AND OTHER DOCUMENTS FILED WITH THE
COURT. HE ALSO REVIEWED ADDITIONAL FINANCIAL INFORMATION PRIOR TO THE FIRST MEETING OF CREDITORS. AT THE MEETING OF CREDITORS, THE
DEBTOR TESTIFIED CONCERNING THE BUSINESS AFFAIRS. ALSO, AT THE FIRST MEETING, THE TRUSTEE REQUESTED ADDITIONAL BOOKS AND RECORDS.

THE FIRM REVIEWED THE DEBTOR'S SCHEDULES, STATEMENTS, AND OTHER DOCUMENTS FILED WITH THE COURT, RECORDS AT THE SOUTH CAROLINA
SECRETARY OF STATE'S OFFICE, COUNTY RECORDS LOCATED IN THE STATE OF SOUTH CAROLINA, AS WELL AS THE FINANCIAL RECORDS PROVIDED BY THE
DEBTOR.

BASED UPON THE DEBTOR'S SCHEDULES, THE FIRM EVALUATED NUMEROUS LAWSUITS FILED BY THE DEBTOR FOR VIOLATIONS OF FEDERAL TELEPHONE
SOLICITATION ACTION (47 U.S.C. §227). ALTHOUGH THE DEBTOR HAD SEVERAL ACTIONS FILED AND/OR JUDGMENTS OBTAINED, IT WAS DISCLOSED THAT HE
HAD IN FACT ONLY COLLECTED $3,000 TOWARDS THESE SUITS/JUDGMENTS. BASED UPON THE FIRM'S EVALUATION OF THE BALANCE OF THE CLAIMS, IT
APPEARED THAT NO FURTHER RECOVERY WAS LIKELY. THEREFORE, THE DEBTOR PAID OVER TO THE TRUSTEE THE AMOUNT THAT WAS COLLECTED WHICH
WAS DEPOSITED INTO THE ESTATE'S ACCOUNT.

CONCLUSION.
THE TRUSTEE EXAMINED THE CLAIMS THAT WERE FILED IN THIS CASE AND MADE THE APPROPRIATE RECOMMENDATIONS. THE TRUSTEE THEN PREPARED
HIS FINAL REPORT.

AGAIN, TO INCREASE THE PROPOSED DISTRIBUTION TO CREDITORS, THE FIRM WAS NOT APPOINTED IN THIS BANKRUPTCY CASE.




Initial Projected Date of Final Report (TFR):           Current Projected Date of Final Report (TFR):




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                  Page:           1
                                      Case 18-06539-dd                 Doc 25    Filed 02/21/20
                                                                                          FORM 2
                                                                                                  Entered 02/21/20 14:55:02                                Desc Main
                                                                                Document      Page 10 of 11 RECORD
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS
           Case No: 18-06539                                                                                               Trustee Name: KEVIN CAMPBELL                                            Exhibit 9
      Case Name: JAY COLEMAN CONNOR                                                                                          Bank Name: Axos Bank
                                                                                                                    Account Number/CD#: XXXXXX0433
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX4514                                                                              Blanket Bond (per case limit): $3,000,000.00
For Period Ending: 02/07/2020                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   08/01/19            17         Jay Connor                                NON-EXEMPT FUNDS                                        1149-000                $3,000.00                                 $3,000.00

   12/04/19           2001        KEVIN CAMPBELL                            Final distribution creditor                             2100-000                                       $750.00            $2,250.00
                                  P. O. Box 684                             account # representing a
                                  Mount Pleasant, SC 29465-0684             payment of 100.00 % per court
                                                                            order.
   12/04/19           2002        KEVIN CAMPBELL                            Final distribution creditor                             2200-000                                        $49.45            $2,200.55
                                  P. O. Box 684                             account # representing a
                                  Mount Pleasant, SC 29465-0684             payment of 100.00 % per court
                                                                            order.
   12/04/19           2003        SC DEPARTMENT OF REVENUE                  Final distribution to claim 1                           5800-000                                       $489.96            $1,710.59
                                  PO Box 12265                              creditor account # representing
                                  Columbia, SC 29211                        a payment of 4.43 % per court
                                                                            order.
   12/04/19           2004        Internal Revenue Service                  Final distribution to claim 2                           5800-000                                    $1,710.59                 $0.00
                                  1835 Assembly Street                      creditor account # representing
                                  Stop Mdp 39                               a payment of 4.43 % per court
                                  Columbia Sc 29201                         order.


                                                                                                              COLUMN TOTALS                                 $3,000.00           $3,000.00
                                                                                                                    Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                              Subtotal                                      $3,000.00           $3,000.00
                                                                                                                    Less: Payments to Debtors                   $0.00                $0.00
                                                                                                              Net                                           $3,000.00           $3,000.00




                                                                                   Page Subtotals:                                                          $3,000.00           $3,000.00
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                              Page:     2
                              Case 18-06539-dd       Doc 25          Filed 02/21/20 Entered 02/21/20 14:55:02             Desc Main
                                                                    Document      Page 11 of 11
                                                                                                                                                               Exhibit 9
                                                                                        TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET             ACCOUNT
                                                                                                      NET DEPOSITS         DISBURSEMENTS                   BALANCE
                                            XXXXXX0433 - Checking                                            $3,000.00               $3,000.00                 $0.00
                                                                                                             $3,000.00               $3,000.00                 $0.00

                                                                                                     (Excludes account     (Excludes payments     Total Funds on Hand
                                                                                                             transfers)             to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                          $3,000.00
                                            Total Gross Receipts:                        $3,000.00




                                                                     Page Subtotals:                                         $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
